Citation Nr: 1726536	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent, and a rating in excess of 70 percent since April 8, 2015 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to February 1994, to include service in Southwest Asia during the Defense of Saudi Arabia and Liberation and Defense of Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  

A July 2012 rating decision increased the Veteran's initial rating for PTSD from 30 percent to 50 percent, effective July 30, 2010.  In May 2015 the Veteran's evaluation for PTSD was increased to 70 percent, effective April 8, 2015.  As a higher rating for this disability may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2014 informal hearing presentation the Veteran's representative raised the issue of TDIU based on the Veteran's PTSD symptoms.  
Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page.  The Veteran's claim for TDIU was denied in a May 2015 supplemental statement of the case.  

In February 2015 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.  While additional evidence has been added to the file since the last supplemental statement of the case, this evidence is not relevant to the PTSD claim.  Therefore, an additional supplemental statement of the case is not necessary.  See 38 C.F.R. §§ 19.37, 20.1304 (2016).  

The issue of entitlement to a TDIU is being REMANDED to the Agency of Original Jurisdiction (AOJ) and is discussed in the REMAND section below.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to April 8, 2015, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.

2.  After April 8, 2015, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent, and a rating in excess of 70 percent after April 8, 2015 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 240.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

As previously noted, the Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 30, 2010, 70 percent effective April 8, 2015.  The Veteran contends he should receive the maximum disability rating.  

A. Prior to April 8, 2015

The Veteran asserts that he has difficulty sleeping and reports that he tosses and turns at night and hits his wife in his sleep.  He asserts that he experiences outbursts of anger for no reason, that he is constantly depressed, that his problems affect his productivity and his anxiety and panic attacks occasionally cause him to have to leave work.  He reports that he isolates himself from others at work and his isolating behavior makes it hard on his wife at family functions.   
In May 2011 the Veteran reported difficulty sleeping and that he felt he needed a few days off of work after an incident with his supervisor.  He reported that he was stressed and angry.  In June 2011 the Veteran reported that he left work for three days after the incident with his supervisor and described feeling down no more than a few days and feeling better with medication.  During this time period a VA treatment provider reported that the Veteran's speech was spontaneous, fluent, and slightly increased in pressure and volume; thought process was sequential and he denied perceptional disturbances, paranoid or frank delusional thinking.  The Veteran denied suicidal or homicidal ideation and his cognition appeared grossly intact.   

In July and August 2012 the Veteran reported feeling more irritable and that he had to leave work sometimes to avoid losing his temper.  The Veteran reported having bad dreams from a few times a week to a few times a month.  He described his mood as "depressed sometimes" and "upset", he denied hopelessness and suicidal and homicidal ideation.   In August 2012 the treatment provider recommended that the Veteran take two days off of work.  The treatment provider assigned GAF scores of 55 and 55-60.  In an October 2012 treatment report a VA treatment provider reported that the combination of medication and group therapy was helping the Veteran deal with stress and to interact with others.  The Veteran reported functioning better at home and at work and that he experienced difficulty sleeping about once a week.  The VA treatment provider assigned a GAF score of 60-65.

During a December 2010 VA examination the examiner diagnosed PTSD with symptoms including anxiety, depression, nervousness, irritability, feeling on edge, occasional worry thoughts, sleep disturbance, memory problems, sadness, tearfulness, social withdrawal, fatigue/loss of energy, feeling helpless and worthless, emotional detachment, social isolation and restricted range of affect.  The Veteran reported having a short attention span, being easily distracted, and difficulty completing projects due to difficulty sustaining focus at work.  The examiner reported that the Veteran's occupational functioning was impacted by his symptoms including verbal outbursts and anxiety.  Mental status evaluation revealed that the Veteran's speech was normal and clear, thought process was goal directed and without hallucinations, suicidal or homicidal ideation.  The Veteran was oriented and he had a restricted range of affect.  He had a problematic memory, noting that he forgets to do tasks at times.  The Veteran reported having two episodes of panic attacks in his lifetime.  Anxiety and depression were observed during the examination.  The examiner reported no inappropriate behavior and maintenance of personal hygiene.  He assigned a GAF score of 70.

The evidence of record establishes that prior to April 8, 2015 the Veteran's PTSD resulted in symptoms that included anger, depressed mood, anxiety, panic attacks, difficulty sleeping, memory problems, social isolation and restricted range of affect.  GAF scores ranged from 55 to 70, indicating symptoms ranging from mild to moderate difficulty in social, occupational, or school functioning.  Social impairment included social withdrawal, fatigue/loss of energy, feeling helpless and worthless, emotional detachment, and social isolation.  Occupational impairment included difficulty concentrating, memory problems, panic attacks, depressed mood, verbal outbursts and anxiety.  

As many of the above symptoms are contemplated by those symptoms listed as demonstrative of a 50 percent rating, the Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, a rating of 50 percent is warranted prior to April 8, 2015.  Id.  

A rating in excess of 50 percent is not warranted at any point prior to April 8, 2015.  While the Veteran described his work environment as stressful and having to leave work to avoid losing his temper, overall, even when considering these symptoms, the Veteran's symptoms do not rise to occupational and social impairment with deficiencies in most areas.  Other symptoms listed in the Rating Formula as demonstrative of a rating higher than 50 percent are not shown.

B. After April 8, 2015

During an April 2015 VA examination the examiner diagnosed PTSD and major depression, recurrent, moderate and assigned a GAF score of 60.  The Veteran reported that he misses work sometimes because he has to attend doctor's appointments and sometime he just does not feel like going to work.  By his report, his relationship with his wife was okay.  He saw his children and grandchildren "somewhat," but did not have any friends.  He reported his job is very stressful and described a verbal altercation with another employee.  The examiner reported that the Veteran experiences occupational and social impairment with reduced reliability and productivity.  He reported the Veteran experiences symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships.  He reported that the Veteran's depression and anxiety are severe, that the Veteran attends group therapy, that he has never been psychiatrically hospitalized and has not attempted to harm himself.  

The evidence of record establishes that after April 8, 2015 the Veteran's PTSD resulted in symptoms that included anger, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, and disturbances of motivation and mood.  The April 2015 VA examiner assigned a GAF score of 60, indicating moderate difficulty in social, occupational, or school functioning.  Social impairment included disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  Occupational impairment included anxiety, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

Based on the foregoing, the Board finds that the Veteran's disability picture during this time period more nearly approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, a rating of 70 percent is warranted.  Id.  

The Board notes that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment are also not present.  At the December 2010 VA examination speech was normal and clear, thought process was goal directed and there were no signs of hallucinations.  The evidence of record reveals that no speech deficiencies, impairment in thought process, or inappropriate behavior were noted.  The Veteran has denied suicidal and homicidal ideation during the appeal period which is strong evidence against a finding that he is a persistent danger of hurting himself or others.  The Veteran's appearance at his examinations and during treatment suggests that he does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has been described as oriented to time and place.  While the Veteran has experienced memory loss, it has never been described on a level of memory loss for names of close relatives, own occupation, or own name.  During the April 2015 VA examination, none of the symptoms demonstrative of a 100 percent rating were noted and the examiner indicated a degree of impairment less than total was present due to PTSD.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for an even higher rating at any time during the period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 50 percent, and a rating in excess of 70 percent after April 8, 2015 for PTSD is denied.  




REMAND

The AOJ last issued a supplemental statement of the case addressing the claim for a TDIU in May 2015.  Since that time additional records relevant to the claim, including VA treatment records and examination reports, have been added to the file.  As such, the Board cannot address this issue until the AOJ first readdresses it by issuance of an SSOC.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

The record should be reviewed and the AOJ should make a determination on whether a TDIU is warranted at any point throughout the appeal period.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


